         Case 1:18-cv-01039-JD Document 212 Filed 03/08/21 Page 1 of 9



                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE


John Doe, et al.

     v.                                   Civil No. 18-cv-1039-JD
                                          Opinion No. 2021 DNH 048
Commissioner, New Hampshire
Department of Health and
Human Services


                                  O R D E R

     The Commissioner of the New Hampshire Department of Health

and Human Services moves to stay this action pending resolution

of her interlocutory appeal of the court’s orders denying her

motions to dismiss based on sovereign immunity and pending the

decision of the New Hampshire Supreme Court in a case

challenging the interpretation of RSA chapter 135-C.            The Doe

plaintiffs object to a stay on both grounds with the assent of

the Hospital plaintiffs.1


     1 The Doe plaintiffs in this case are four individuals and a
class of similarly situated persons. The Hospital plaintiffs
are the New Hampshire Hospital Association, Alice Peck Day
Memorial Hospital, Androscoggin Valley Hospital, Catholic
Medical Center, Cheshire Medical Center, Concord Hospital,
Cottage Hospital, Elliot Hospital, Frisbie Memorial Hospital,
HCA Health Services of New Hampshire (Parkland Medical Center
and Portsmouth Regional Hospital), Huggins Hospital, Littleton
Hospital Association (Littleton Regional Healthcare),
LRGHealthcare (Franklin Regional Hospital and Lakes Region
General Hospital), Mary Hitchcock Memorial Hospital, Monadnock
Community Hospital, New London Hospital, Southern New Hampshire
Medical Center, Speare Memorial Hospital, Upper Connecticut
Valley Hospital, Valley Regional Hospital, and Weeks Medical
Center.
       Case 1:18-cv-01039-JD Document 212 Filed 03/08/21 Page 2 of 9



I.   Stay Pending Interlocutory Appeal

     The Commissioner contends that all proceedings in this case

must be stayed while her interlocutory appeal is pending in the

First Circuit.    She argues that when she filed the notice of

appeal, this court was divested of jurisdiction over the case

while the appeal is pending.      The Doe plaintiffs disagree,

arguing that an appeal, including one raising the issue of

sovereign immunity under the Eleventh Amendment, does not divest

the court of jurisdiction and that the Commissioner has not met

the applicable standard for a stay.



     A.   Applicable Standard

     Courts generally follow the divestiture rule, relied on by

the Commissioner, that “[t]he filing of a notice of appeal is an

event of jurisdictional significance—it confers jurisdiction on

the court of appeals and divests the district court of its

control over those aspects of the case involved in the appeal.”

Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58

(1982).   Despite the reference to jurisdiction, the divestiture

rule is not literally jurisdictional but instead is a court-made

rule that “is rooted in concerns of judicial economy, crafted by

courts to avoid the confusion and inefficiency that would

inevitably result if two courts at the same time handled the



                                    2
         Case 1:18-cv-01039-JD Document 212 Filed 03/08/21 Page 3 of 9



same issues in the same case.”2        United States v. Carpenter, 941

F.3d 1, 6 (1st Cir. 2019).        For that reason, although not a

jurisdictional event, the filing of a notice of appeal generally

precludes the district court from proceeding “with respect to

any matter touching upon, or involved in, the appeal,” unless an

exception applies.      United States v. Brooks, 145 F.3d 446, 455

(1st Cir. 1998); United States v. Joseph, 2020 WL 5880522, at

*1-*2 (D. Mass. Oct. 2, 2020).

     The Doe plaintiffs argue that a different standard applies

here, involving a four-factor test that is similar to the test

used when considering an injunction.          See Hilton v. Braunskill,

481 U.S. 770, 776 (1987).        The four-factor test, however,

applies when a party seeks relief in the nature of an injunction

while an appeal is pending, generally to preserve the status

quo, which is an action that the court retains authority to

consider.3    Fed. R. Civ. P. 62; Audi of Am., Inc. v. Bronsberg &

Hughes Pontiac, Inc., 2017 WL 11573353, at *2 (M.D. Pa. Aug. 17,

2017); see also Hilton, 481 U.S. at 776 (habeas corpus); Theia


     2 The Doe plaintiffs quote a statement from the dissent in
Dunn v. Price, 139 S. Ct. 1312, 1315 (2019), to show that an
appeal does not divest the district court of jurisdiction.
Given its source, that authority is less persuasive.

     3 Relatedly, when an appeal is taken from a final judgment,
the district court retains jurisdiction to enforce its judgment
unless a stay is granted. See Cessna Fin. Corp. v. AlGhaith
Holding Co. PJSC, 2021 WL 603012, at *2-*3 (S.D.N.Y. Feb. 16,
2021).

                                      3
      Case 1:18-cv-01039-JD Document 212 Filed 03/08/21 Page 4 of 9



Techs. LLC v. Theia Gr., Inc., 2021 WL 723273, at *1, (E.D. PA.

Feb. 24, 2021) (injunction); Taylor v. McDermott, 2021 WL

330053, at *1 (D. Mass. Feb. 1, 2021) (extradition); Hopkins v.

Jegley, 2021 WL 259651, at *3 (E.D. Ark. Jan. 25, 2021)

(injunction); Jacobsen v. Rushmore Loan Mgmt. Servs., LLC, 2019

WL 8405355, at *1 (D. Nev. Aug. 29, 2019) (injunction).          In

contrast, when, as here, the question is whether proceedings

will continue in the district court after an interlocutory

appeal is filed, courts focus on whether there is authority to

proceed, rather than on whether an injunction should issue.

See, e.g., New York v. U.S. Dep’t of Homeland Security, 974 F.3d

210, 215 (2d Cir. 2020); Roberts v. Khounphixay, 2021 WL 228894,

at *3 (W.D. Wash. Jan. 22, 2021); Murrietta-Golding through

Lopez v. City of Fresno, 2021 WL 22447, at *2 (E.D. Cal. Jan. 4,

2021); Myers v. Iowa Bd. of Regents, 2020 WL 6387376, at *1

(S.D. Iowa July 9, 2020); Rivers v. United States, 2020 WL

6021465, at *4 (W.D. Va.    Oct. 9, 2020); Lewis v. Hughs, 2020 WL

6736426, at *1 (W.D. Tex. Aug. 20, 2020); Louisiana Real Estate

Appraisers Bd. v. U.S. Fed. Trade Comm., 2020 WL 1817297, at *4

(M.D. La. Apr. 9, 2020); Vine v. PLS Fin. Servs., Inc., 2019 WL

4257108, at *3 (E.D. Tex. Sept. 9, 2019); Pueblo of Pojoaque v.

State, 233 F. Supp. 3d 1021, 1105-12 (D.N.M. 2017).




                                   4
        Case 1:18-cv-01039-JD Document 212 Filed 03/08/21 Page 5 of 9



       The Doe plaintiffs disagree and rely on In re World Trade

Ctr. Disaster Site Litig., 503 F.3d 167, 169- 71 (2d Cir. 2007),

to show that the four-factor test governs whether to stay

proceedings while an interlocutory appeal of sovereign immunity

is pending.     In World Trade, however, the Second Circuit

considered the appellees’ motion to vacate that court’s stay

order, not the district court’s decision to proceed.           Id. at

169.   Acknowledging the issue of the district court’s authority,

the court stated that the motion to vacate its stay order was

“inextricably intertwined with the issue of whether the

Appellants’ notice of appeal from the denial of their motions

[asserting immunity] divested the District Court of jurisdiction

to proceed with the litigation.”         Id.

       For that reason, the Second Circuit considered whether to

vacate its stay order, under the four-factor test, and whether

the district court was divested of jurisdiction.           Id. at 170.

The court decided to vacate its stay order and remand the case

to the district court, which restored the district court’s

jurisdiction over the case.       Id. at 171.    Therefore, the issue

and analysis in World Trade is inapposite to the circumstances

in this case.

       The Doe plaintiffs also rely on Fresenius Med. Care

Cardiovascular Res., Inc. v. P.R. & Caribbean Cardiovascular

Ctr. Corp., 322 F.3d 56, 60, n.3 (1st Cir. 2003), to show that

                                     5
      Case 1:18-cv-01039-JD Document 212 Filed 03/08/21 Page 6 of 9



the four-factor test applies in the context of a motion to stay

pending an interlocutory appeal of a sovereign immunity issue.

In the cited footnote, however, the court of appeals quoted its

own prior order denying the defendant’s a request for a stay,

which stated that a request for a stay invoked the equitable

power of the court of appeals.     Id.    The court of appeals denied

the motion for a stay because the defendant had “a pattern of

causing delay in this litigation.”       Id.   The issue of the

district court’s authority to proceed during a pending appeal

was not at issue in Fresenius, and for that reason, Fresenius

provides no guidance here.

    Therefore, the issue presented here is whether, under the

divestiture rule, the Commissioner’s notice of interlocutory

appeal of the orders denying her motions to dismiss on sovereign

immunity grounds divested this court of authority to proceed in

the case while the appeal is pending.



    B.   Result

    The divestiture rule strips the court of authority to

proceed in this case while the appeal remains pending unless an

exception applies.   One exception applies “if the notice of

appeal is defective in some substantial and easily discernible

way (if, for example, it is based on an unappealable order).”

WM Capital Partners 53, LLC v. Barreras, Inc., 975 F.3d 77, 83-

                                   6
      Case 1:18-cv-01039-JD Document 212 Filed 03/08/21 Page 7 of 9



84 (1st Cir. 2020).    Another exception occurs when the

divestiture rule would not serve the purpose of judicial

economy.     United States v. Rodriguez-Rosado, 909 F.3d 472, 478

(1st Cir. 2018).   District court proceedings may also continue

if that procedure would not interfere with the appeal or if the

appeal is frivolous.    Brooks, 145 F.3d at 456; see also Torres

v. Puerto Rico, 485 F.3d 5, 7 (1st Cir. 2007) (noting that

district court denied motion to stay because appeal was

frivolous and defendant had engaged in delay tactics).

    In this case, the Doe plaintiffs suggest that the

Commissioner is engaging in delay tactics by appealing the

orders that denied her motions to dismiss based on Eleventh

Amendment immunity.    They also characterize the appeal as

meritless.

    The sovereign immunity issue on appeal is jurisdictional.

If, as the Commissioner contends, the claims are deemed to have

been brought against the Department, which is an agency of the

State of New Hampshire, the court lacks subject matter

jurisdiction under the Eleventh Amendment to consider the

claims.    Therefore, the decision of the First Circuit Court will

determine whether the court has jurisdiction to proceed.

    If this court were to proceed now and then the First

Circuit issued a decision that jurisdiction is lacking, the

proceedings would have no effect and the time and effort

                                   7
          Case 1:18-cv-01039-JD Document 212 Filed 03/08/21 Page 8 of 9



invested would be wasted.         The interests of judicial economy

strongly counsel against proceeding in these circumstances.

See, e.g., Myers, 2020 WL 6387376, at *1-*2 (citing cases).

Although the Doe plaintiffs argue that the appeal is meritless

and a delay tactic, the court is not persuaded that the

Commissioner’s position is frivolous, that the notice of appeal

is defective on its face, or that the appeal was filed to delay

the case.4

      Therefore, the court lacks authority to proceed in this

case while the Commissioner’s interlocutory appeal is pending.



II.   Stay Pending New Hampshire Supreme Court Decision

      The Commissioner also asks the court to stay this case

pending a decision by the New Hampshire Supreme Court in a case

where the Commissioner has appealed the interpretation of RSA

chapter 135-C, Doe v. Commissioner, 2020-0454 (N.H. Sup. Ct.

Oct. 2, 2020).       Because the court has concluded that it lacks

authority to proceed while the interlocutory appeal is pending

in the First Circuit, it is not necessary to consider the

Commissioner’s alternative ground for a stay.            If the

interlocutory appeal is resolved and a mandate issues before the


      4There is no dispute that an interlocutory appeal of the
denial of a motion to dismiss based on the Eleventh Amendment is
allowed under the collateral order doctrine. P.R. Aqueduct &
Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 141 (1993).

                                       8
       Case 1:18-cv-01039-JD Document 212 Filed 03/08/21 Page 9 of 9



New Hampshire Supreme Court issues a decision, the Commissioner

may move for a stay at that time.



                               Conclusion

      For the foregoing reasons, the Commissioner’s motion for a

stay (document no. 210) is granted, to the extent that the case

will not proceed while the interlocutory appeal is pending

before the First Circuit Court of Appeals, and is otherwise

denied.

      SO ORDERED.



                                  ______________________________
                                  Joseph A. DiClerico, Jr.
                                  United States District Judge
March 8, 2021

cc:   Counsel of record.




                                    9
